1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
      MARY BENSON, an individual,
4
                          Plaintiff,
5                                                       2:19-cv-01949-RFB-VCF
      vs.                                               ORDER
6     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, in its official capacity; and
7
      JOSEPH LOMBARDO, in his official
8
      capacity as Sheriff of the Las Vegas
      Metropolitan Police Department, and as an
9     individual,

10
                          Defendants.

11
           Before the Court is Plaintiff’s Motion for Leave to File First Amended Complaint (ECF NO. 18).

12
           LVMPD Defendants filed a notice of non-opposition to plaintiff’s motion for leave to file first

13
     amended complaint (ECF No. 19).

14
           Accordingly,

15
           IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File First Amended Complaint

16
     (ECF NO. 18) is GRANTED.

17
           IT IS FURTHER ORDERED that plaintiff must file the first amended complaint on or before

18
     March 11, 2020.

19
           DATED this 4th day of March, 2020.
                                                              _________________________
20                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
